Citation Nr: 1127468	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial increased evaluation for asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1968 to May 1988, when he retired.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2004 and December 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2004 rating decision and the June 2009 Board decision, it was determined, that new and material evidence to reopen the Veteran's claim for service connection for a low back disorder had been received.  The reopened claim was remanded by the Board in its June 2009 determination.  In that regard, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2009 remand orders and no further action is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In the December 2010 rating decision, the RO granted service connection for asthma claimed as respiratory problem and assigned a 30 percent evaluation effective October 1, 2003 and the Veteran appealed that determination.  

The issue of entitlement to an initial increased evaluation for asthma, currently evaluated as 30 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against a finding that a chronic low back disorder is related to an incident in service; arthritis of the spine was not manifested within the first post service year.


CONCLUSION OF LAW

A chronic low back disorder was not incurred or aggravated in service and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106,  5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  
In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in November 2003 pertaining to his claim of service connection for a low back disorder.  The November 2003 letter predated the February 2004 rating decision.  See id.  The VCAA notice letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.  A VCAA notice letter was also sent in August 2009 following remand of the issue by the Board.  In addition to the notice as described above, the August 2009 letter also notified the Veteran of the evidence necessary to support a disability rating and effective date pertaining to his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim.  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist the Veteran includes assisting in the procurement of service medical and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has obtained the Veteran's service treatment records and VA and private outpatient treatment records.  In June 2009 the Board remanded this issue to obtain treatment records from the Naval Medical Center Balboa Hospital Tricare dated from the late 1980's to the early 1990's.  National Personnel Records Center conducted a search for these records and provided a negative response.  In August 2010 the RO issued a memorandum of formal findings on the unavailability of such records and notified the Veteran of the same.  In addition, the Veteran proffered testimony at a Board hearing in February 2008.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was examined by VA regarding this claim in May 2010.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Veteran seeks service connection for a chronic low back disorder, which he contends is a result of an injury that was diagnosed as low back strain during service.  

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  Where the veteran served continuously for ninety (90) or more days during a period of war, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A service treatment record, dated in December 1980, reflects that the Veteran was lifting a pump and felt a pain in his low back.  Following examination, he was diagnosed with low back sprain and was prescribed rest and hot and cold packs.  In his Report of Medical Examination at retirement in 1988 he checked boxes indicating that he had or had had recurrent back pain and that he did not.  The examining physician noted that there were "no problems now" with the back.  At the retirement examination there were no abnormalities of the spine exhibited.  

VA records that the Veteran filed an initial claim of service connection for low back disability on or before August 1994.  A November 1994 VA spine examination report notes the Veteran's history of having had trouble with his back intermittently since 1985, for which he took Tylenol.  He complained of pain on bending and radiating pain to his knees and toward his hips.  Neurologic and x-ray findings were normal; no degenerative disk disease and no spondylolysis or spondylolisthesis were shown on x-rays.  The diagnosis was chronic intermittent low back strain/sprain.  Private treatment records show complaints and treatment for lumbosacral strain in June 1997.  The medical records show prescribed treatment for low back disorder on average of once every three months from June 1997 to April 1999.  VA outpatient treatment records for February 2001 and January 2007 show assessments of mild to moderate low back pain and history of lumbago, stable, respectively.  Private treatment records covering periods from April 1993 to October 2009, show the Veteran had multiple treatments for a back disorder.  

In a medical statement by Dr. RB dated in January 2004, the Veteran's complaints of chronic low back pain were recorded.  Dr. RB stated that the Veteran was assigned to a ship in which he was a tile layer and "pipe lager."  He had complaints of low back pain beginning approximately 1980, which the Veteran attributes to working on fuel pumps in a fuel pump room on the ship.  He further noted that the Veteran had been diagnosed with osteoarthritis of his lumbar spine.  Dr. RB reported that the Veteran was currently being treated for his low back pain, and concluded that Dr. RB opined that the Veteran had chronic low back pain which the onset of his symptoms predated his discharge from the military.  

In August 1998 the Veteran submitted a written statement in support of his claim.  He noted that he was a engineman for twenty years in the Navy.  He was exposed to hard work in an extremely hot environment, averaging from ninety to one hundred and five degrees Fahrenheit.  He stated that as he performed mechanical work aboard the ship he struggled to keep his balance while the ship moved from the waves.  He stated that his back muscles were subjected to prolonged heavy use and as he ages the pain worsens.

Service acquaintances of the Veteran submitted statements in support of his claim in December 2003 and January 2004.  Each noted that the Veteran complained of lower back pain.  At his February 2008 Board hearing the Veteran testified that his back problems started when he was pulling up all the engines off the "out of commission" ship to prepare for commissioning boats.  He recalled one specific incident when his back snapped after pulling the machinery out of a pipe.  Hearing Transcript (Tr.), p. 4.  In a January 2011 written statement, the Veteran noted that he was diagnosed with low back strain in service in December 1980 and was treated with Tylenol to alleviate the pain.  He stated that the strain often reoccurred throughout his military career and he has only taken Tylenol to "deal with" the pain.

In a May 2010 VA examination report, the examiner noted review of the claims folder.  The Veteran reported constant pain, stiffness, and weakness of the low back.  Lumbar radiographs demonstrated no significant pathology with mild degenerative changes for chronological age in proximal lumbar spine.  Following examination the diagnosis was no significant structural or physiological explanation for the current low back disability and no objective evidence of radiculopathy was detected on examination.  The examiner concluded that low back pain without radiculopathy is less likely than not related to the Veteran's service when he had episodes of low back pain.  The examiner explained that there was no evidence of significant trauma (fracture or dislocation), onset of intermittent discomfort at a time that is common in life, and the fact that the radiographic changes the Veteran had are not unique for his age group.  Further, the examiner noted that in a prudent examination of the Veteran and his chart along with his medical information he [the examiner] would not expect that the Veteran's back condition would be any different now had he not served in the Navy.  It would be very unusual for somebody over the age of 40 not to have degenerative osteoarthritis of the lumbar spine as noted by Dr. RB.

On review of the evidence of record, the Board finds service connection for a low back disorder is not warranted.  According to the record, the Veteran currently experiences low back pain without radiculopathy.  VA examiner in May 2010 rendered a current diagnosis of no significant structural or physiological explanation for the current low back disability and no objective evidence of radiculopathy was detected on examination.  

The Veteran experienced pain in his low back during service, but it is not shown that this resulted in chronic disability.  His complaints of back pain due to lifting a pump while working in service in December 1980, resulted in an assessment of low back sprain.  At the time of his retirement medical examination in March 1988 the examining physician noted that there were no problems with his back and examination of the spine did not reveal any abnormality.  The evidence shows that it was not until several years after service in 1994 that the Veteran complained of back problems again.  The Veteran states that he sought treatment for his back in the late 1980's and early 1990's, earlier than 1994, at a private medical facility, but a search for those records proved unsuccessful.  Medical records associated with the claims folder dated earlier than 1994 do not make reference to any low back problems.

The first post-service complaints of back problems were in 1994.  When the Veteran was seen by a VA examiner in November 1994 he essentially had a normal examination.  He was diagnosed with chronic intermittent low back strain/sprain.  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The Veteran's private doctor, Dr. RB concluded that the Veteran had chronic low back pain, and the onset of symptoms predated his discharge from the military.  He does not identify what records were reviewed in the context of concluding that any low back disability owed its etiology to service.  The VA examiner reviewed the entire claims file and included a synopsis of the Veteran's pertinent medical history.  It was concluded that current back pathology was not related to active duty.  The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly more probative than the remaining evidence of record.  Therefore, the VA opinion is afforded significant probative value.  A clear preponderance of the evidence is against a finding that current back disability had its clinical onset in service or is otherwise related to active duty.  

In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board acknowledges the Veteran's sincere belief that his current low back disorder is related to the low back sprain he experienced in service; and although the Board finds him to be a credible witness, it does not find him competent to render a medical opinion.  While pain can be observed by a layperson, the cause of that pain could be due to multiple factors.  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Even if the Veteran was competent to determine that he had underlying chronic back disability in service, the Veteran's assertions are outweighed by the medical evidence (including the negative separation examination) and nexus opinion of record reflecting that chronic low back disability is not due to service.  The Veteran had an in-service low back sprain, however there was no reported recurrence and examination of the spine at service discharge revealed normal findings.  

The Veteran is also competent to claim that he has had low back pain since service The notation on the Report of Medical History at service discharge is somewhat confusing, but supports a conclusion that the Veteran had or had had recurrent back pain.  However, that same examination report noted a normal spinal system and a notation by the examiner that back pain was not currently a problem.  It seems reasonable that if the back pain was persistent, the examiner would not have indicated that there were "no problems now" with the back.  The Veteran's claim of continuity of pain is not consistent with the notations on the separation examination report and are of limited probative value.  However, even if the Board were to find the claim of continuity of pain credible, that history was considered by the VA examiner who rendered the etiology opinion and found to be less persuasive than other evidence of record and the Board too finds the Veteran's contentions less probative than the VA examination report and other clinical data of record.  

In sum, a clear preponderance of the evidence is against a finding of a nexus between the Veteran's claimed low back disorder and his period of active service.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



ORDER

Service connection for a low back disorder is denied.


REMAND

In the December 2010 rating decision, the RO granted service connection for asthma claimed as respiratory problem and assigned a 30 percent disability evaluation effective from October 1, 2003.  In January 2011 the Veteran sent a letter expressing disagreement with the 30 percent evaluation assigned.  The RO has not issued a Statement of the Case (SOC) addressing this issue.  Where a timely notice of disagreement with an adverse decision has been submitted and the RO has not subsequently issued an SOC addressing the issue, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2010).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to an initial evaluation greater than 30 percent disabling for asthma claimed as a respiratory disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


